16‐994 
        United States v. Leon 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

  1      
  2           At a stated term of the United States Court of Appeals for the Second 
  3     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
  4     Square, in the City of New York, on the 13th day of July, two thousand seventeen. 
  5                                       
  6     PRESENT:  BARRINGTON D. PARKER, 
  7                  RICHARD C. WESLEY, 
  8                  CHRISTOPHER F. DRONEY, 
  9                               Circuit Judges. 
 10     ______________________ 
 11      
 12     UNITED STATES OF AMERICA,  
 13      
 14                               Appellee, 
 15      
 16                  ‐v.‐                                         16‐994‐cr 
 17      
 18     EDWARD A. LEON,  
 19      
 20                               Defendant‐Appellant.             
 21     ______________________  
 22      
 23     FOR DEFENDANT‐APPELLANT:   ROBERT J. BOYLE, New York, NY.  
 24      



                                                            1
 1     FOR APPELLEE:                           STEVEN D. CLYMER, Assistant United 
 2                                             States Attorney (Wayne A. Myers, Grant C. 
 3                                             Jaquith, Paul D. Silver, on the brief), for 
 4                                             Richard S. Hartunian, United States 
 5                                             Attorney for the Northern District of New 
 6                                             York, Albany, NY.   
 7    
 8           Appeal from a March 17, 2016, judgment, as amended on March 21, 2016, 

 9   of the United States District Court for the Northern District of New York (Sharpe, 

10   J.). 

11           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

12   ADJUDGED AND DECREED that the judgment of said District Court be and it 

13   hereby is AFFIRMED.   

14              Edward  Leon  appeals  his  conviction  and  sentence  for  making  false 

15   statements to a grand jury in its investigation of an arson that resulted in the death 

16   of  a  father  and  three  of  his  minor  children  while  they  slept  in  an  apartment  in 

17   Schenectady,  New  York.    We  assume  the  parties’  familiarity  with  the  underlying 

18   facts  and  the  procedural  history,  which  we  reference  only  as  necessary  to  explain 

19   our conclusions. 

20           In May 2013, an arson occurred in a two‐family house located at 438 Hulett 

21   Street  in  Schenectady,  which  quickly  spread  to  the  second‐floor  unit.  The 

22   occupants of that unit included David Terry, his ex‐girlfriend Jennica Duell, their 



                                                  2
 1   three minor children, Duell’s son from another relationship, and two other men, 

 2   Christopher  Urban  and  Elshaquan  House‐Miller.    At  the  time  of  the  fire, 

 3   however,  only  Terry,  his  four  children  (three  of  whom  perished),  Urban,  and 

 4   House‐Miller were in the apartment.   

 5          Initially, the investigation focused on Robert Butler, Duell’s then‐boyfriend 

 6   whom  Terry  had  recently  evicted  from  the  second‐floor  apartment.  Law 

 7   enforcement obtained sworn statements from Duell and Bryan Fish, an associate 

 8   of Duell and Butler, affirming that they witnessed Butler set the fire at the Hulett 

 9   Street house.  After Duell repeated her account before a federal grand jury, Butler 

10   was arrested and charged with arson homicide.   

11          Over  the  next  several  months,  however,  the  investigation  shifted  its 

12   attention toward Leon as it was revealed that (1) sometime before the fire, Terry 

13   began a romantic relationship with Leon’s ex‐girlfriend, Brianne Frolke, and (2) 

14   Terry  had  received  anonymous,  threatening  text  messages  from  an  unknown 

15   number associated with Leon.   

16          Leon testified twice before the grand jury investigating the arson.  The first 

17   time,  Leon  denied  (1)  being  in  Schenectady  on  the  morning  of  the  fire  and  (2) 

18   having a cell phone with the number from which the threatening messages were 




                                                 3
 1   sent to Terry.  Subsequent investigation suggested Leon’s statements before the 

 2   grand jury were false. Then, during a second appearance before the grand jury, 

 3   Leon admitted that he had sent threatening messages to Terry and Frolke.  Leon 

 4   further admitted that he was in Schenectady on the morning of the fire, that he 

 5   observed  an  on‐going  fire  at  the  Hulett  Street  house,  and  that  he  left  without 

 6   notifying  the  police.  Leon  denied  any  role  in  setting  the  fire,  and  he  has  never 

 7   been charged with the arson.     

 8          Based upon his admissions, Leon was indicted on two counts of making false 

 9   statements to a grand jury.  A jury convicted Leon on both counts, and the District 

10   Court  sentenced  him  to  120  months’  incarceration  and  three  years’  supervised 

11   release.    In  this  appeal,  Leon  contends  the  District  Court  erred  by:  (1)  admitting 

12   irrelevant  and  prejudicial  evidence  concerning  the  origin  of  the  fire;  (2)  failing  to 

13   instruct  the  jury  that  certain  grand  jury  transcripts  were  not  admitted  for  their 

14   truth; and (3) applying a vulnerable‐victim enhancement under U.S.S.G. § 3A1.1  in 

15   calculating the applicable guidelines range.    

16   I.      Evidentiary Rulings 

17          Leon contends that testimony and photographs concerning the origin of the 

18   fire  were  (1)  irrelevant  under  Federal  Rule  of  Evidence  401  (“Rule  401”)  and  (2) 




                                                   4
 1   unfairly  prejudicial  under  Federal  Rule  of  Evidence  403  (“Rule  403”).    We  review 

 2   evidentiary  rulings for  abuse of  discretion,  Kogut v.  Cty.  of  Nassau,  789  F.3d  36, 47 

 3   (2d Cir. 2015), and reverse only for manifest error, Cameron v. City of New York, 598 

 4   F.3d  50,  61  (2d  Cir.  2010).    Even  manifest  error  will  not  warrant  a  new  trial  if  the 

 5   error is harmless—that is, if we “can conclude with fair assurance that the evidence 

 6   did  not  substantially  influence  the  jury.”    United  States  v.  Rea,  958  F.2d  1206,  1220 

 7   (2d Cir. 1992).  Here, there was no error—manifest, plain, or otherwise1—or abuse 

 8   of discretion.  And even if there was, in light of the substantial evidence of Leon’s 

 9   guilt, any error would have been harmless.     

10          a. Admissibility under Rule 401 


11          Under Rule 401, evidence is relevant if: (1) it has any tendency to make a 

12   fact more or less probable than it would be without the evidence; and (2) the fact 

13   is of consequence in determining the action. FED.  R.  EVID.  401. Further, under 18 

14   U.S.C.  §  1623(a),  a  false  statement  before  a  grand  jury  is  material  if  it  has  a 

15   “natural  .  .  .  tendency  to  influence,  impede,  or  dissuade  the  grand  jury  from 

16   pursuing  its  investigation.”  United  States  v.  Regan,  103  F.3d  1072,  1084  (2d  Cir. 

17   1997)  (citations  omitted).  Materiality  is  therefore  demonstrated  if  a  truthful 

     1
      The Government argues that Leon failed to properly preserve his evidentiary 
     challenges and that plain‐error review therefore applies.  It matters not, because his 
     claims fail under either standard.  


                                                     5
 1   answer  could  conceivably  aid  the  grand  jury’s  investigation.  Id.  (citations 

 2   omitted).  

 3          Here,  evidence  concerning  the  origin  of  the  fire  was  relevant  to  the 

 4   materiality of Leon’s false grand jury testimony.  Bureau of Alcohol and Firearms 

 5   and  Explosives  (“ATF”)  Agent  Melvin  Robin  testified  the  fire  was  intentionally 

 6   set,  which  indicated  the  grand  jury  was  looking  for  specific  persons  who  could 

 7   have started the fire.  That evidence was relevant to show that Leon’s efforts to 

 8   draw attention away from himself—a suspect with motive and knowledge of the 

 9   scene—materially undermined the investigation into who had set the fire.  Had 

10   Leon  testified  truthfully  as  to  his  whereabouts  and  possession  of  the  number 

11   from  which  the  threats  originated,  it  would  have  aided  the  grand  jury’s 

12   investigation.  For  the  same  reasons,  the  District  Court  did  not  err  by  admitting 

13   the  photographs  of  the  fire  scene,  or  ATF  Agent  Lisa  Schwenk’s  testimony  that 

14   the fire debris contained two ignitable liquids, as both evidenced that the fire was 

15   set intentionally.  

16          b. Admissibility under Rule 403 


17          Leon  contends  testimony  from  Agents  Robin  and  Schwenk,  as  well  as 

18   photographs  and  diagrams  of  the  fire  scene,  were  cumulative  and  unfairly 



                                                  6
 1   prejudicial  under  Rule  403.    See  FED.  R.  EVID.  403  (permitting  district  courts  to 

 2   exclude relevant evidence if its probative value is substantially outweighed by a 

 3   danger of unfair prejudice.).  Leon’s argument is unavailing.   

 4          First, for the same reasons set forth in the previous section, the evidence—

 5   all  of  which  supported  the  suggestion  that  the  fire  was  set  intentionally—was 

 6   probative  on  the  issue  of  materiality.  Second,  the  evidence  was  not  unfairly 

 7   prejudicial  to  Leon.    The  jury  was  never  shown  photographs  depicting  the 

 8   victims  of  the  fire,  and  the  District  Court  instructed  the  jury  that  Leon  was  not 

 9   being  tried  for  setting  the  fire.  Further,  although  the  photos  depicted  extensive 

10   damage caused by the fire, probative evidence is not inadmissible solely because 

11   it “has a tendency to upset or disturb the trier of fact.” United States v. Salameh, 

12   152 F.3d 88, 123 (2d Cir. 1998) (per curiam).  

13          Finally, even if the evidence was, as Leon suggests, “cumulative of other[], 

14   less sensational evidence,” Appellant Br. at 28, any error was harmless: there was 

15   overwhelming evidence of Leon’s guilt. 

16   II.     Admission of Grand Jury Transcripts 

17          Leon argues that the District Court failed to properly instruct the jury that the 

18   transcripts  of  grand jury  testimony  from  Frolke,  Duell,  Krystal  Ashline,  and  ATF 




                                                   7
 1       Agent Mark Meeks were not received for the truth of the matters asserted therein.  

 2       We  review  this  claim,  raised  for  the  first  time  on  appeal,  for  plain  error.    United 

 3       States v. Marcus, 560 U.S. 258, 262 (2010).   

 4             Here, the transcripts were not offered for their truth, but to show that Leon’s 

 5       false  statements  were  material  to  the  grand  jury’s  investigation.    To  lessen  the 

 6       potential prejudice of their admission, the District Court specifically instructed the 

 7       jury that materiality was the basis for the admission of the grand jury transcripts of 

 8       the other witnesses.  Joint Appendix (“J.A.”) 447.  Because there is no evidence to 

 9       the contrary, we presume that the jury abided the District Court’s instruction.  See 

10       United  States  v.  Downing,  297  F.3d  52,  59  (2d  Cir.  2002).    Again,  in  any  event,  in 

11       light of the overwhelming evidence of Leon’s guilt, independent of the transcripts, 

12       Leon  cannot  show  that  the  purported  error  affected  his  substantial  rights.2    See 

13       Marcus, 560 U.S. at 262.      

14              

15              


     2 Indeed, Leon admitted to investigators and the grand jury that he sent the threatening 
     messages that were described in the Ashline and Duell transcripts; the jury therefore 
     would have heard that evidence regardless.  Further, even if the transcripts of Frolke’s 
     and Agent Meeks’s grand jury testimony bolstered their trial testimony, Leon cannot 
     show that such bolstering was improper or that a more specific instruction would have 
     altered the proceeding, especially in the absence of evidence that the jury failed to 
     follow the instruction. 


                                                       8
 1       III.   Sentence 

 2              Finally, Leon challenges the procedural reasonableness of the District Court’s 

 3       application of a two‐level vulnerable‐victim enhancement under U.S.S.G. § 3A1.1.  

 4       The Government is correct that plain error applies to Leon’s sentencing claim due 

 5       to  his  failure  to  object  to  the  applicability  of  the  enhancement  on  the  grounds  he 

 6       argues on appeal.3  See United States v. Doe, 741 F.3d 359, 364 (2d Cir. 2013).   

 7              We  need  not  decide  whether  the  District  Court  erred  in  applying  the 

 8   enhancement, because Leon cannot show that the purported error “affected [his] 

 9   substantial rights.”  Marcus, 560 U.S. at 262 (quoting Puckett v. United States, 556 

10   U.S. 129, 135 (2009)).  Leon’s term of imprisonment was capped by the statutory 

11   maximum penalty of 120 months.  His guidelines range, with or without the two‐

12   level vulnerable‐victim enhancement, allowed Judge Sharpe to sentence Leon to 

13   the statutory maximum.4  And regardless of the guidelines range, Judge Sharpe 


     3
       Below, Leon argued that the enhancement did not apply because it exceeded the 30‐
     level cap in U.S.S.G. § 2X3.1(a)(3)(A).  Here, however, Leon contends that there is 
     neither a factual basis to support the enhancement nor a sufficient nexus between the 
     enhancement and his criminal conduct.  Given the difference in arguments raised below 
     and on appeal, we hold that Leon did not “fairly alert[] the [district] court and opposing 
     counsel to the nature of the claim.”  United States v. Rodriguez‐Gonzalez, 899 F.2d 177, 180 
     (2d Cir. 1990).  Thus, plain‐error review applies.  
     4 Specifically, prior to the two‐level vulnerable‐victim enhancement, with a base offense 

     level of 30 and a criminal history category of I, Leon’s guidelines range was 97‐121 
     months.  With the two‐level enhancement, his guidelines range became 121‐151 months 
     imprisonment.   


                                                      9
 1   could have given Leon an above‐guidelines sentence of 120 months.  See United 

 2   States v. Cavera, 550 F.3d 180, 194 (2d Cir. 2008) (en banc) (“[D]istrict courts have 

 3   the  power  to  impose  sentences  both  above  and  below  the  Guidelines  range.”).  

 4   The record leaves no question that Judge Sharpe would have: 

 5                 If  there  was  any  way  I  could  sentence  you  to  more  than  the 
 6                 advisory guidelines  here,  I  would do  it,  but  we’re  limited  by 
 7                 the  statutory  maximum.    That  having  been  said,  the 
 8                 guidelines  are  eminently  reasonable,  especially  given 
 9                 the  fact  that  I  can’t  sentence  you  to  the  guideline 
10                 sentence  because  of  that  statutory  maximum  but  I  can 
11                 sentence  you  to  the  maximum  sentence,  all  of  which 
12                 you  deserve  for  the  conduct  that  you  engaged  in  and 
13                 the harm that you caused here.  
14           
15   J.A. 579 (emphasis added).    
16    
17          As  the  Supreme  Court  stated  in  Molina‐Martinez  v.  United  States,  “[t]he 

18   record in a case may show . . . that the district court thought the sentence it chose 

19   was  appropriate  irrespective  of  the  Guidelines  range.”    136  S.  Ct.  1338,  1346‐47 

20   (2016).    And  “[t]he [G]overnment  remains  free  to  point  to  parts  of  the  record—

21   including  relevant  statements  by  the  judge—to  counter  any  ostensible  showing 

22   of prejudice the defendant may make.”  Id. at 1347 (internal quotation marks and 

23   alterations  omitted).    That  is  exactly  what  the  Government  did  here  in  its 

24   statement  of  facts  and  at  oral  argument:  the  Government  pointed  us  to  an 




                                                    10
 1   unequivocal  statement  by  the  District  Court  that  defeats  any  claim  of  prejudice 

 2   resulting  from  the  purported  error  in  applying  the  vulnerable‐victim 

 3   enhancement.  See Appellee Br. 17.  Thus, even if there was plain error, Leon has 

 4   failed to show prejudice.  

 5          We have also considered the remainder of Leon’s arguments and conclude 

 6   that they are without merit.  Accordingly, we AFFIRM the judgment of the 

 7   District Court.   

 8                               
 9                                            FOR THE COURT: 
10                                            Catherine O’Hagan Wolfe, Clerk 
11    




                                                11